On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Watkins, J.
The grounds of the motion are (1) that the judgment appealed from is based on an award of amicable- compounders and is not reviewable on appeal; (2) there is no evidence or statement of facts in the record from which this court can review the judgment appealed from.
The theory on which the plaintiff prosecutes this' appeal is, that when the report of the alleged amicable compounders was filed, and the defendant’s counsel ruled him to show cause why Same should not be homologated, his counsel submitted an extended opposition thereto, which was, on motion of defendant’s counsel, stricken from the record; and consequently he was not permitted to introduce any evidence in support of his opposition. And it is further to the effect that there were no amicable compounders selected by the parties and appointed by the court conformably to law, and, for that reason, the judgment based upon the report which was submitted, is necessarily illegal, and therefore appealable.
In our opinion the appellant is entitled to a hearing on these ques*30tions of law, and his right to an appeal must be recognized and sustained.
The motion to dismiss is denied.